DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	Applicant's submission filed on 12/15/2020 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Analysis
2.	This section was previously provided and is repeated here for convenience.  During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (MPEP 2111).  
Applicant utilizes the phrase “a covering rate” in claim 8.   The instant specification notes that, “the covering rate is represented by the proportion of a portion whose surface is covered with the carbon fiber and the binder material (portion where the carbon fiber and the binder material are present) to the whole surface (whole combined surface of an empty portion [i.e, where pores are present] and a portion where the carbon fiber and the binder material are present) of the carbon sheet.  The covering rate can be determined y numerically processing an image obtained by observing the surface f the carbon sheet under a SEM and can be obtained by separating the empty portion on the surface from the portion where carbon fiber and the binder material are present and determining the area ratio between the portions (P44 of the PGPUB).  
	The term of “points” is also utilized in claim 8 and is interpreted as percentage points (i.e., one surface having a covering rate of 90% and the other surface having a covering rate of 

3.	A “thickness variation” will be interpreted consistent with P157 of the PGPUB in view of Applicant’s explanation on pages 6-7 of the response filed 4/2/2020.

Claim Rejections - 35 USC § 103
4.	The rejection of claims 1 and 6 under 35 U.S.C. 103 as being unpatentable over Okano et al. (WO 2014/126002) (using US 2015/0372332 as an English language translation) in view of Jang et al. (KR 2009 0030118) (machine translation provided by Applicant) is maintained.  Newly added claim 16 is also rejected under this heading.  
Regarding claim 1, Okano teaches a gas diffusion electrode substrate comprising a porous carbon fiber base substrate (“a carbon sheet”) and a porous layer A having a mean pore size of 1 to 10 nm (P40) and designated “MPL layer” (P24, 40) (i.e., “a microporous layer”) wherein
the carbon sheet is porous (P24-38),
a carbonaceous material such as carbon black, carbon nanofiber particles, etc. (i.e., “a carbon powder”) is included in the porous layer A (“microporous layer”), 
and Table 1 provides numerous examples of porous layer A (“the microporous layer”) with given thicknesses (i.e., “L” as claimed) in units of μm as well as the coating weight of the porous layer (A) (“the microporous layer”) in units of g/m2 (i.e., an area weight (W) of the microporous layer), wherein Example 1 has a porous layer (A) having a thickness (“L”) of 40 μm, a coating weight/areal weight (“W”) of 20 g/m2, and thus an “infiltration index” (L/W) of 2.00.

"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). See MPEP 2131.03.

The only deficiency of Okano is that the carbonaceous material of carbon black, carbon nanofiber particles, etc. (i.e., “carbon powder”) included in porous layer A (“the microporous layer”) is not disclosed as having a DBP oil absorption of 75 to 152 ml/100 g as recited.  In the same field of endeavor, Jang teaches an analogous art of a gas diffusion electrode substrate 10 (abstract) comprising a porous carbon sheet 11/21 and a first microporous layer (“MPL1”) 12/22, wherein a carbonaceous material such as acetylene black, carbon fiber, etc. (P3/P2) is included in MPL1 which has a DBP oil adsorption value 30-200 ml/100 g (claimed range of 75-152 ml/100g is entirely inside taught range).  In the case where the claimed range "overlaps or lies inside a range disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Moreover, Jang teaches that when the carbon of MPL1 has a DBP oil absorption less than 30 ml/100 g, the hydrophobicity of the carbon surface is high and it difficult for the methanol solution to flow through MP1, and that when the carbon of MPL1 has a DBP oil absorption that exceeds 200 ml/100 g, the adsorbed product on the carbon surface adsorbs to the bipolar plate which is not preferable (P4/P2).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the carbonaceous material (i.e., “carbon powder”) of Okano included in porous layer A (“microporous layer”) that of carbon having a DBP oil adsorption range of 30-200 ml/100 g given Jang teaches such an analogous layer 
Additionally, with respect to the claimed DPB oil absorption range, the Courts have held the following:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Therefore, in the absence of unexpected results properly supported by objective evidence that is commensurate in scope with the claimed which the objective evidence is offered to prima facie case of obviousness exists for the claimed DPB oil absorption range in view of the teaching above. 
Regarding claim 6, Okano teaches wherein the porous layer A (“microporous layer”) preferably includes carbon nanofiber (“a linear carbon”) having an aspect ratio of 10 or more which provides a porous layer A (“microporous layer”) with improved electrical conductivity and mechanical properties (P43).   Vapor grown carbon fiber is further cited with a mean diameter of 5 to 200 nm and a mean fiber length of 1 to 20 μm (P46).
Regarding claim 16, Okano teaches porous layer A (“the microporous layer”) with given thicknesses (i.e., “L” as claimed) in units of μm as well as the coating weight of the porous layer (A) (the microporous layer”) in units of g/m2 (i.e., an area weight (W) of the microporous layer) (see Table 1), wherein Example 1 has a porous layer (A) having a thickness (“L”) of 40 μm, a coating weight/areal weight (“W”) of 20 g/m2, and thus an “infiltration index” (L/W) of 2.00.  
The newly added claim recites an infiltration range (L/W) of 1.10 to 1.67.  Additional examples are provided for porous layer (A) of Okano including Example 8 (Table 1, P172) which has a thickness (“L”) of 30 μm, and a coating weight/areal weight (“W”) of 20 g/m2 such that porous layer (A) (“the microporous layer”) has an infiltration index  (L/W) of 1.50.  The claimed infiltration range (L/W) of 1.10 to 1.67 is thus anticipated by the value of 1.50 (Example 8; Table 1; P172).

5.	The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Okano et al. (WO 2014/126002) (using US 2015/0372332 as an English language translation) in view of Jang et al. (KR 2009 0030118) (machine translation provided by Applicant) as applied to claims 1, 6, and 16 above, and further in view of Yoshida et al. (US 2005/0214630) as evidenced by JIS B 0601 Surface Roughness Measurement Method data sheet (date unknown) is maintained.
Regarding claim 2, Okano fails to teach wherein the porous layer A (“microporous layer”) has an average surface roughness of 3.0 to 7.0 μm.  In the same field of endeavor, Yoshida teaches analogous art of a gas diffusion layer including a porous conductive substrate and a water repellent conductive layer formed on surface of the porous conductive substrate (i.e., a carbon sheet and a MPL layer) (P29), wherein the first surface which corresponds to the surface of the water repellent conductive layer (i.e., analogous to the MPL layer) is made smooth to protect the polymer electrolyte membrane (PEM) from stress and damage, thus preventing the decrease of cell output resulting from damage of the PEM (P29, 34).  Yoshida teaches the first surface has an arithmetic mean surface roughness Ra1 of 3 to 6 (P97).  As evidenced by the JIS B 0601 surface roughness measurement method data sheet, arithmetic mean surface roughness is measured by this method in micrometers (μm).  In the case where the claimed range (3 to 7 μm) "overlaps or lies inside a range (3 to 6 μm) disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the porous layer A (“microporous layer”) of Okanao such that it has an arithmetic mean surface roughness Ra1 of 3 to 6 μm (P97) given Yoshida teaches this is a known technique in the prior art applied to an analogous water repellent conductive layer (i.e., analogous to the MPL layer) of a gas diffusion layer, thereby providing the predictable result of providing said surface to be smooth to protect the polymer electrolyte membrane (PEM) from stress and damage, thus preventing the decrease of cell output resulting from damage of the PEM as taught by Yoshida (P29, 34).  

6.	The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Okano et al. (WO 2014/126002) (using US 2015/0372332 as an English language translation) in view of Jang et al. (KR 2009 0030118) (machine translation provided by Applicant) as applied to claims 1, 6, and 16 above, and further in view of Hong et al. (US 2010/0129696) and Hirahara (US 2005/0260909) is maintained.
Regarding claim 3, Okano fails to disclose that the gas diffusion electrode substrate has a thickness variation of 10.0 μm or less as claimed.  In the same field of endeavor, Hong teaches an analogous gas diffusion layer (GDL) 220 comprised of a macroporous substrate 210 and microporous layer 200, and that the gas diffusion layer should be formed with a uniform thickness (P34).  Hirahara explains the benefit of having a GDL produced such that the thickness deviation is low and the smoothness is high as this allows the GDL to be free of any strain or slack when being fixed on a fuel cell (P19).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the gas diffusion electrode susbtrate of Okanano such that it has a uniform thickness as taught by Hong (P34) in order that the thickness deviation is low and the smoothness is high as this allows the GDL to be free of any strain or slack when being fixed on a fuel cell as taught by Hirahara (P19).  Other predictable results flowing from a lack of strain or slack as taught by Hirahara that would be readily apparent to one having ordinary skill in the art  include better electrical conductivity between the GDL and the separator due to uniform contact; uniform reactant distribution due to an even contact interface between layers; and lack of damage-causing areas (i.e., areas of projections where the thickness is not uniform) to the PEM when fixed on a fuel cell.    
As to the specific range recited, a uniform thickness (i.e., no variety in thickness or zero variety of thickness) reads on the range claimed of “10.0 μm or less.”  Moreover, the Courts have held, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05.  

7.	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Okano et al. (WO 2014/126002) (using US 2015/0372332 as an English language translation) in view of Jang et al. (KR 2009 0030118) (machine translation provided by Applicant) as applied to claims 1, 6, and 16 above, and further in view of Waki et al. (US 2011/0171563) is maintained.
	Regarding claim 7, Okano fails to disclose wherein the gas diffusion substrate has pores which have a pore size range of 0.03 to 1.00 μm which is obtained by measurement of the pore size distribution, and a pore size having a maximum volume, or peak diameter, in the range of 0.10 to 1.00 μm.  In the same field of endeavor, Waki teaches analogous art of a gas diffusion layer for a fuel cell in which a base material layer 1 (i.e., carbon sheet as claimed) has a MPL layer 2 applied thereto, wherein the layers have their pore size distribution optimized (full disclosure).  Okano teaches that the MPL layer 2 has a second set of pores (4/5) having a pore size in the pore size range of preferably no smaller than 0.05 μm and no larger than 0.4 μm in order that liquid water can be discharged from the MPL layer effectively  (P64), wherein the pore size having a maximum volume ratio in set in accordance with the equations of P48-66 (see also Table 1; P10-11, 51-52).  For example, Example 5 has a pore size range for second pores 5 of 0.3-0.4 μm and a pore size having a maximum volume ratio of 0.3 μm.  Waki teaches the optimization of the pore size of the gas diffusion substrate, mechanical strength can be secured while achieving both improvements in a gas diffusion characteristic and the drainage characteristic.  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the gas diffusion substrate of Okano to have the 

8.	The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Okano et al. (WO 2014/126002) (using US 2015/0372332 as an English language translation) in view of Jang et al. (KR 2009 0030118) (machine translation provided by Applicant) as applied to claims 1, 6, and 16 above, and further in view of Song et al. (US 2011/0229785) is maintained.
Regarding claim 8, Okano fails to teach wherein one surface of the porous carbon fiber base substrate (“carbon sheet”) has a covering rate of 70 to 90%, the other surface has a covering rate lower than the covering rate of the one surface by 5 to 20 points, and the microporous layer is on a side of the one surface of the carbon sheet.  The “covering rate” is dependent upon the areal weight of the carbon fiber and any other components of the substrate (i.e., resin binder) as the covering rate as interpreted consistent with the specification is the proportion of a portion whose surface is covered with the carbon fiber and the binder material (portion where the carbon fiber and the binder material are present) to the whole surface (whole combined surface of an empty portion [i.e, where pores are present] and a portion where the carbon fiber and the binder material are present) of the carbon sheet.  
Okano does teach that it is particularly effective to control the areal weight of the carbon fiber and the weight proportion of the resin components to carbon fiber and the manner in which this is achieved (P38).   Moreover, in the same field of endeavor, Song teaches analogous art of 2 and a low area density (A20 or A40) on another surface of 10-50 g/m2 (Fig. 4, P11).  Song teaches that the gas diffusion layers 15, 17 decrease the water permeability of the first areas A10 and A30 where moisture lacks with the high area density, and increases the water permeability in the second area A20 and A40 where moisture is rich with the low area density and therefore, the gas diffusion layers 15, 17 lock the moisture in the first areas A10, A30 to minimize moisture loss and increases the emission of the moisture in the second areas A20, A40 (P53-58).  
The high area density region (A10 or A30) would correspond to the one surface having a covering rate of 70 to 90% (i.e., a larger amount of carbon/binder) and the low density region (A20 or A40) would correspond to the other surface having a covering rate lower than the covering rate of the one surface (i.e., a lower amount of carbon/binder), wherein the microporous layer is on a side of the one surface of the carbon sheet (see Figs. 3 & 4).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the porous carbon fiber base substrate (“carbon sheet”) of Okano such that it has a high area density area (i.e., a larger covering rate) on one surface and a lower area density region (i.e., a smaller covering rate) on the other surface with the porous layer A (“microporous layer”) on a side of the one surface of the porous carbon fiber base substrate (“carbon sheet”) given Song teaches the technique is known in the prior art and achieves a substantially uniform moisture distribution (P53-57).  As to the features being defined in terms of “a covering rate” versus area density in g/m2,  the difference is one in converting a 
Lastly, as to difference in covering rate/area density from one side to another (i.e., the claimed range of lower than 5 to 20 points), the Courts have held, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05.  In the instant scenario, Song provides a first side with a high area density region (A10 or A30) on one surface of 50-300 g/m2 and a low area density (A20 or A40) on another surface of 10-50 g/m2 (Fig. 4, P11) and that the high area density decreases water permeability while the low area density increases the water permeability to thereby provide substantially uniform moisture dispersion (P53-57).  Thus, determining an appropriate high area density value relative to a low area density value and the difference therebetween would simply be routine experimentation to determine the optimum or workable ranges to achieve a uniform moisture dispersion for a given set of operating conditions as taught by Song (P53-57).  

Response to Arguments & Utsunomiya Declarations Under 37 CFR § 1.132
9.	Applicant's arguments filed 12/15/2020 in view of the multiple declarations have been fully considered but they are not persuasive. 
New Range & New Matter Discussion
	As previously noted, Applicant’s amendment and remarks appear to try to establish the previously amended narrower range for the carbon powder DBP oil absorption of 75 to 152 ml/100 g as providing unexpected results.  A successful showing of unexpected results regarding a narrower range than was originally taught would bring forth a new matter issue, as it would 
Specifically, an amended range having new end points within an originally disclosed range is not new matter by itself; however, a successful showing of unexpected results regarding a narrower range than was originally taught would bring forth a new matter issue, as unexpected results for a smaller/narrower range establishes that the smaller/narrower range is a different invention than the broader range so as In re Wertheim (citation below) points out, if the broad and narrow ranges are different inventions, then the broad range does not describe the narrow range.   The following case law is applicable to this position:
In re Wertheim, 541 F.2d 257 (1976).  “Where it is clear, for instance, that the broad described range pertains to a different invention than the narrower (and subsumed) claimed range, then the broader range does not describe the narrower range. In re Baird, 348 F.2d 974, 52 CCPA 1747, 146 USPQ 579 (1965); In re Draeger, 150 F.2d 572, 32 CCPA 1217, 66 USPQ 247 (1945).
In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range).

In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus).

In re Baird, 348 F.2d 974, 52 CCPA 1747, 146 USPQ 579 (1965) (Examiner emphasis).  “All claims under this rejection specify a first quench bath temperature range of "from about 40° F to at least as low as about 60° F" or the equivalent. Munt has a specific reason for the 60° F. maximum. Above that quench temperature his finished bristle filaments curl.  His 40° lower temperature range limit is a "practical" limit determined by the brittleness of the polypropylene at this stage. He has seen fit to limit his claims to this range. Appellants have not shown a basis for claiming this range. Appellants' brief states the alleged support to be in disclosure of quenching to a temperature between 0° and 80° C. (32° and 176° F.). This is clearly no support for the specific range taught and claimed by Munt and included in all copied claims. Neither is there support by reason of appellants' disclosure, in a specific example, of a specific temperature of 7° C. (44.6° F.).”  In re Rodman, 223 F.2d 281, 42 CCPA 951, In re Draeger, 150 F.2d 572, 32 CCPA 1217. In re Draeger, 150 F.2d 572, 32 CCPA 1217.  

“The mere fact that appellants' broad range overlaps at one end does not make it a disclosure of the critical limitations in the appealed claims. Appellants' application as filed the ranges in the appealed claims are so different from the ranges disclosed by appellants that it is obvious that the inventions are different.”

With respect to the carbon powder DBP oil absorption range of the instant invention, the disclosure teaches the range is 70-155 ml/100 g (abstract; P12, 16, 19, 74, 115-117).  At P115 and P117, it is clear that the DPB oil absorption range is contemplated by the inventors as being in the following ranges with the following additional end points as follows:

    PNG
    media_image1.png
    216
    428
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    395
    423
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    138
    421
    media_image3.png
    Greyscale


In other words, the ranges contemplated by the inventor for improving dispersability thereof to give an MPL coating liquid high in storage stability and that increases the viscosity of the MPL coating liquid to suppress infiltration into the carbon sheet in the MPL application step, thereby reducing the surface roughness of the microporous layer (P115) that can be considered for unexpected results include the ranges and endpoints as explicitly described above.  
	The instantly claimed range of 75 to 152 ml/100g is a narrower range of the broader disclosed ranges, wherein if unexpected results were to be found for this narrower range, the claims would then be rejected for introducing new matter given unexpected results for a smaller/narrower range establishes that the smaller/narrower range is a different invention than the broader range (case law cited above).  
	It is noted that Applicant relies on the examples for support of the narrower range (original amendment to the claims for this range filed 4/2/2020 with the following comments):

    PNG
    media_image4.png
    59
    650
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    117
    663
    media_image5.png
    Greyscale

	As noted in the reproduced portions of In re Baird, 348 F.2d 974, 52 CCPA 1747, 146 USPQ 579 (1965) above, a specified example is not sufficient support to change a range’s endpoints and subsequently argue that this new range, not explicitly disclosed in the disclosure, 
	Accordingly, if unexpected results were successfully established, then the claims would be rejected under 35 U.S.C. 112, first paragraph, for violating the written description requirement on the basis of the case law discussion above.  No new matter rejection has been made at this time, as arguments of unexpected results are not persuasive.  The above conclusion with was confirmed with the Technology Center 1700 Written Description Team led by Michael Wilson.  

Unexpected Results Discussion
The arguments for unexpected results are not persuasive for the reasons set forth below. 
It is respectfully submitted that there are multiple deficiencies with respect to Applicant’s allegation of unexpected results with respect to the evidence offered in terms of the DBP oil absorption range.  An analysis of the data presented follows.  
The overarching deficiency with respect to the data is that multiple variables are changing for each data point such that there is not a definitive relationship shown between any two variables.  The only data points that can truly be compared in terms of DPB oil absorption values are Examples 1 and 4 (reproduced below) given the other examples have additional variables that are also changing in addition to the DPB oil absorption value changing:
Examples 2 and 3 changes the retention time 350 seconds (Examples 1 & 4) to 2 and 4 seconds, respectively.  All other examples also change the retention time which is taught as effecting surface roughness (P125).
Examples 5, 6, and Comparative Example 3 change the ash content of the carbon powder.
Examples 8, 10, and 11 also change the covering rate.
Comparative Examples 2-6 also change the thickness (L) of the microporous layer outside the range claimed as well as the L/W outside the range claimed.
Comparative Examples 4 and 5 change the application method from split die to gravure or spray coating.  
Examples 7-11, Comparative examples 1-3, 6, 7, and 10 change the lip-tip length utilized.
Comparative Example 9 also changes the thickness (L) of the microporous layer outside the range claimed as well as the L/W outside the range claimed.
Comparative Example 10 also changes the lip-tip length, the covering rate, covers “the other surface,” and has a L/W value outside the range claimed.
Comparative Example 11 also changes the L/W outside the range claimed.  
Comparative Example 12 does not disclose what the thickness of the layer obtained is or the L/W.  



    PNG
    media_image6.png
    339
    593
    media_image6.png
    Greyscale

To further demonstrate the Examiner’s position on this, Graph A from the Utsunomiya III Declaration is reproduced below with all data points represented:

    PNG
    media_image7.png
    625
    775
    media_image7.png
    Greyscale

As shown, once all the data is charted, it cannot be said that the DBP oil absorption value has a correlative or causative effect on surface roughness.  For example, Examples 5-11 and Comparative Examples 3-7 and 10 each have a DPB oil absorption value at 130 ml/100g and extremely different surface roughness values ranging from 4.0 μm – 14.0 μm:

    PNG
    media_image8.png
    622
    772
    media_image8.png
    Greyscale


	A)  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
	There is no data within the range itself aside from the end points; there is thus not a sufficient number of tests inside the claimed range as required.  
	There is no data outside the end points of the ranges that can be used in a true comparison.  It is noted that while Comparative Example 2 does have a data point at 65 ml/100g, it also changes the thickness of the microporous layer to 5 μm (outside the claimed range of 10 to 100 μm) and is four to ~ five times smaller in thickness than Examples 1 and 4 having thicknesses ranging from 21-23 μm.  There is thus no basis to conclude that it is the DBP oil absorption value that is the reason for the obtained surface roughness or creates any alleged unexpected result.  Likewise, the same is true of Comparative Example 9 (DPB value of 65 ml/100g) which is also 4 to ~5 times smaller in thickness than Examples 1 and 4, has a L/W vastly different from Examples 1 and 4 and also outside the range claimed, and has a variety in thickness that is double that of Examples 1 and 4. There is thus no basis to conclude that it is the DBP oil absorption value that is the cause for the achieved surface roughness or creates any alleged unexpected result. 
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See also the following case law (MPEP 716.02(d)):
In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium).

Thus, for example, what happens at a DBP oil absorption value of 100 ml/100 g- a value within the range but for which no data exists?  There is no data to provide objective evidence that any alleged unexpected result occurs at this point or over the entire claimed range.
Furthermore, the evidence offered does not support that the DPB oil absorption range in combination with the claimed L/W range and thickness range creates unexpected results over the entire claimed range(s).  For example, the MPL layer is claimed as having a thickness of 10 to 100 μm, whereas Examples 1 and 4 only have thickness values of 21 μm.  It is not clear what would occur if the DPB value stayed within the range claimed but the thickness was changed to 10 μm or 80 μm thickness, values both within the range presented, as there is no data offered.  The same is true for the L/W value as claimed, wherein the examples are only for 1.17 and 1.28, while the L/W value range claimed spans 1.10 to 6.0.  There is no reasonable basis to conclude that the alleged unexpected result for the DPB range would occur when L/W is 2.0, 3.0, 5.0, 6.0, etc.  
	C)  The "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." (MPEP 7160.02(d)) (Examiner emphasis).  Note the following case law:
In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence prima facie case because experiments limited to sodium were not commensurate in scope with the claims.); and 

In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.") 

The objective evidence offered to support the allegation of unexpected results are the experiments as summarized in Tables 1-3 of the original specification and corresponding disclosure and the data offered in the Utsunomiya Declarations.  All references made by the Examiner to paragraph numbers are to the PGPUB.  The objective evidence compared to the independent claim is summarized below by the Examiner in the Examiner Table.
Similar to the In re Linder case law cited above, there is simply no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition of the Examples and Comparative Examples that is limited to (at least- list is non-exhaustive):  a specific carbon sheet composition (P142-147); a specific microporous layer (MPL) composition including specified parts by weight of acetylene black and fluororesin (P148-149); features pertaining to a covering rate on one surface, on the other surface, and a difference therebetween with the specification discussing the criticality thereof (Table 1; P43-50); the carbon powder utilized in the MPL layer is limited to acetylene black (P149); and the carbon powder is limited to a specific ash content with the specification discussing the criticality thereof (P116-117). 
Examiner Table
Entity
Evidence 
Independent Claim
Carbon sheet 
Specified single example described at P142-147 made using carbon fiber 2

Carbon sheet – covering rate
Specified covering rate on both surfaces and difference therebetween
Not claimed 
carbon powder of microporous layer
Acetylene black
“a carbon powder”

Microporous layer composition
11 parts by mass acetylene black with specific ash content; 6% fluororesin; DBP oil absorption range is 70-155 ml/g (abstract; P16, 19, 24, original claim)
“includes a carbon powder that has a DBP oil absorption of 75 to 152 ml/100g”


Thus, for example, there is no reasonable basis to conclude that providing a porous carbon sheet made of graphite powder and resin, providing it with a MPL layer utilizing graphite fiber having the DBP oil absorption in the range stated at any covering rate, with any ash content, with no fluororesin, and in any amount, and constituting the MPL layer with the infiltration index (L/W) (i.e., a given areal weight and thickness) would provide for the alleged unexpected results.  
Likewise to the case law of In re Grasselli cited above in which the evidence of experiments limited to sodium were considered insufficient to rebut the prima facie case of obviousness because the claims were directed to catalysts containing an alkali metal (sodium being a species of the genus alkali metal of which there are only six alkali metals), the single species example in terms of composition, amounts, and other features (ash content, covering rate) as detailed above does not provide sufficient evidence for the claimed genera as outlined in the Examiner Table above.  
unexpected and unobvious difference in both statistical and practical significance, wherein a difference in a DPB oil adsorption value for a carbon powder would be expected to result in some difference in properties.  This is especially true in view of the teaching of Jang as outlined in the rejection of record in which the DBP oil absorption value of the carbon is a known result effective variable.  Specifically, Jang teaches that when the carbon of MPL1 has a DBP oil absorption less than 30 ml/100 g, the hydrophobicity of the carbon surface is high and it difficult for the methanol solution to flow through MP1, and that when the carbon of MPL1 has a DBP oil absorption that exceeds 200 ml/100 g, the adsorbed product on the carbon surface adsorbs to the bipolar plate which is not preferable (P4/P2).  Thus, one of ordinary skill in the art would expect a change in the DPB oil adsorption value to achieve some difference in properties, wherein it has not been shown that the there is an unexpected and unobvious difference in both statistical and practical significance.
	Therefore, for at least the four reasons (A-D) outlined above, the argument of unexpected results is not held persuasive.
Specific Arguments Addressed
	Applicant’s specific arguments provided in the response filed 12/15/2020 are reproduced below with Examiner response sections provided that are respectfully submitted.  
	1) Okano ’332 discloses a fuel cell gas diffusion layer which includes a porous layer 1 with a mean thickness of 10-55 pm and a porous layer 2, wherein both porous layers have a void percentage of 50-85% as noted in paragraph [0005], Table 1 includes Example 1, among other examples, which includes porous layer (A) that has a mean thickness of 40 μm and a coating weight of 20 g/m2.
Okano ’332 fails to disclose or suggest employment of a carbon powder with a DBP oil absorption of 72 to 152 ml/100 g (Examiner emphasis). A person of ordinary skill in the art (a POSA) would fail to find any basis in Okano ’332 to select a particular carbon powder with a DBP oil absorption of 7 to 152 ml/100 g. Note that Comparative Examples 8 and 9 in the Utsunomiya Declaration discussed above employed carbon powders with DBP oil absorption 
Jang ’118 discloses, as noted in the paragraph bridging pages 2-3 of the English translation, a gas diffusion layer having: (1) a first microporous layer (MPL1) with pores having an average diameter of 1-20 pm, a porosity of 50-90% and a thickness of 2-30 pm; and (2) a second microporous layer (MPL2) having an average diameter of 0.1-10 pm, a porosity of 40-80% and a thickness of 20-200 pm. The carbon based materials for MPL1 and MPL2 have DBP oil absorption values of 30-200 ml/100 g and 80-400 mg/100 g, respectively. Also note that Jang ’118 employs Ketjen black Vulcan XC-72 as the carbon material in Examples 1, 2 and 4 which has a DBP oil absorption value of 175 ml/100 g (see Table 1). This appears to be the closest example of carbon powder disclosed by Jang ’118.
Jang ’118 fails to disclose or suggest employment of a microporous layer having an areal weight W which satisfies the infiltration index relationship L/W of 1.10 to 8.00 as in the claimed invention. Jang ’118 fails to provide any basis for a POSA to even investigate the relationship between the microporous layer areal weight W and thickness L, let alone head in the direction of the claimed invention. Jang ’118 further exemplifies a carbon powder having a DBP oil absorption value of 175 ml/100 g as a preferred embodiment, which shows that Jang ’118 fails to recognize the significance of the narrower claimed range of a DBP oil absorption of 70 to 155 ml/100 g. A POSA would employ the preferred example in Jang ’ 118 of a carbon powder having a DBP oil absorption value of 175 ml/100 g if the POSA were to attempt to selectively combine Jang ’118 with Okano ’332. This would result in an embodiment not only outside the claimed invention, but also proven to exhibit inferior flooding resistance properties as shown by the comparison between Comparative Example 1 (present specification) and Examples 1 to 11. Thus, significant patentable distinctions exist over Okano ’332 and Jang ’118, whether taken separately or hypothetically combined.
The other cited references fail to make up for the deficiencies noted above with regard to Okano ’332 and Jang ’118. All of the cited references fail to recognize or suggest the advantageous properties exhibited by embodiments of the claimed invention as shown by the comparative test evidence discussed above. Consequently, even assuming that prima facie obviousness has been properly alleged, such obviousness has been rebutted based on this evidence.

Response:  Respectfully, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Circ. 1986).  The Examiner agrees that Okano fails to teach a carbon powder with a DBP oil emphasized above). This was explicitly noted in the rejection of record:  
The only deficiency of Okano is that the carbonaceous material of carbon black, carbon nanofiber particles, etc. (i.e., “carbon powder”) included in porous layer A (“the microporous layer”) is not disclosed as having a DBP oil absorption of 70 to 155 ml/100 g as recited (page 6 of the Non-Final Office Action mailed 7/8/2019).  

	The rejection is not one of anticipation, but obviousness, wherein from the 

In re Keller case law:
“Test of obviousness is not whether features of secondary reference may be bodily incorporated into primary reference's structure, nor whether claimed invention is expressly suggested in any one or all of references; rather, test is what combined teachings of references would have suggested to those of ordinary skill in art.”  

The rejection of record is Okano in view of Jang.  The references, taken collectively, provide teaching, suggestion, and motivation to arrive at the claimed features.  The same holds true in the reverse direction:  Jang was not relied upon to teach the emphasized argued portion as the primary reference to Okano teaches all the claimed features with the exception of the DBP oil absorption range.  Thus, the argument against Jang individually is not persuasive.
2)  The Examiner essentially asserts that Jang ’118 discloses a DBP oil absorption range that overlaps with the claimed invention and that the comparative test evidence in the specification is insufficient because an insufficient number of significant variables are held constant in the comparative examples. First note that Applicant need only compare against the closest example(s) in the prior art, regardless of the broad range that is mentioned in Jang ’118. In this regard, it is submitted that the Utsunomiya I Declaration provides a comparison against Comparative Examples 8 and 9 which are closer to the claimed invention than any example in Jang ’118 and which are produced by holding constant the significant variables, including lip-tip length and retention time parameters as noted above. Also see the Utsunomiya III Declaration which includes additional comparisons against Comparative Examples 10, 11 and 12. Consequently, it is submitted that this comparative test evidence is clearly sufficient to rebut any properly alleged prima facie obviousness.

New Range & New Matter Discussion and the Unexpected Results Discussion which are not repeated here.
3)  The Examiner criticizes the comparative test evidence at pages 14-17 of the Office Action while noting that the only tested carbon powder is acetylene black and that the “catalyst layer” is not claimed.
Regarding the carbon powder, it is noted that the specification discloses different types of carbon powder may be used and discloses that carbon powder having a DBP oil absorption of 75 to 152 ml/100 g will work. There is no evidence in the record or disclosure in the cited prior art that is inconsistent with this such that a person of ordinary skill in the art (a POSA) would expect the various different types of carbon powder to work as well. Thus, Applicant need not limit the type of carbon powder to acetylene black unless the Examiner can provide some evidence that other types of carbon powder would not be expected to work.

	Response:  Respectfully, the burden is not on the Examiner for unexpected results and the evidence being commensurate in scope with that which is claimed.  In both In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) and In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972), the court held that the evidence offered was insufficient to rebut the prima facie case because experiments limited to a given species were not commensurate in scope with the claims.  There is no requirement for the Examiner to provide evidence that a genus of materials would behave in a different manner than a tested composition; rather, the requirement is that the evidence offered by Applicant must be commensurate in scope with that which is claimed.
The Examiner maintains the position that there is no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims (i.e. “a carbon powder”) would behave in the same manner as the tested composition (acetylene black).  For example, in In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979), claims were directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging 
Likewise, the single species of acetylene black does not provide an adequate basis for concluding that similar results would be obtained for other carbon powders.  For example, carbon nanotubes, fullerene powders, graphene powders, diamond powders, etc. each have vastly different structure and properties than acetylene black in terms of morphology/structure, strength, crystallinity, conductivity, etc.  It is not reasonable to believe that any of these carbon powders would behave in the same way as an acetylene black powder given their different morphology, structure, etc.
Solely for compact prosecution purposes, the following references are cited, although it would be immediately evident to a person having ordinary skill in the art that different forms of carbon powders would have different structure and properties: 
Zhamu et al. (US 2011/0046289):

    PNG
    media_image9.png
    264
    344
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    433
    356
    media_image10.png
    Greyscale


Chen et al. (US 2013/0224603):
[0021] Graphene is a common building block for most of the carbonaceous and
graphitic materials, including graphite, carbon nanotube, carbon nano-fiber,
graphite fiber, carbon black, activated carbon, meso-phase carbon, coke, soft
carbon, and hard carbon.  For instance, graphite is composed of multiple
crystallites that are essentially stacks of relatively large graphene sheets
(50 nm--several .mu.m in width), while carbon black is made up of small
graphene sheets or aromatic rings (lateral dimensions of 10-50 nm) connected by
disordered carbon.  A carbon nano-tube (CNT) is composed of one or multiple
sheets of graphene rolled into a tubular shape, but the CNT and graphene are
distinct in morphology, structure, and composition having vastly different
properties.

	4)  Regarding the “catalyst layer” that is not claimed, it appears the Examiner may be confusing “enablement” under 35 USC 112(a) with the requirements for comparative test evidence to rebut prima facie obviousness. The specification discloses that the claimed gas diffusion electrode substrate works with a generic catalyst layer (which includes a variety of catalyst layers satisfying the generic description) as described at paragraphs [0133]-[0136] of published EiS ’357. Applicant has not claimed the catalyst layer, but has satisfied the enablement requirement by describing the catalyst layer in sufficient detail. The present 

	Response:  It was not previously made clear what the alleged unexpected result was considered to be (pages 18-19 of prior Office Action), wherein if the alleged unexpected result was related to fuel cell performance which would intrinsically require the necessary entity of a catalyst layer, then the catalyst layer would be required as the alleged unexpected result would depend on the catalyst layer and its composition; however, given the alleged unexpected result is the surface roughness of the obtained layer (see Declaration III which charts the DPB oil value relative to surface roughness of the MPL layer and P115 of the PGPUB), this position has been reconsidered as the alleged unexpected result appears unrelated to the catalyst layer.  Accordingly, this argument is found persuasive in view of what the unexpected result is alleged to be, wherein this point has been removed from the Unexpected Results Discussion above.
	5)  Finally, note that the cited references fail to disclose or suggest the claimed infiltration index (L/W) range of 1.10 to 6.00 which is fully enabled by the disclosure of the specification. The working examples and comparative test evidence need not support the full scope of this range because this feature is not taught or suggested by the prior art.

	Response:  The primary reference to Okano teaches a gas diffusion electrode substrate comprising a porous carbon fiber base substrate (“a carbon sheet”) and a porous layer A having a mean pore size of 1 to 10 nm (P40) and designated “MPL layer” (P24, 40) (i.e,. “a microporous layer”) wherein
the carbon sheet is porous (P24-38),
a carbonaceous material such as carbon black, carbon nanofiber particles, etc. (i.e., “a carbon powder”) is included in the porous layer A (“microporous layer”), 
2 (i.e., an area weight (W) of the microporous layer), wherein Example 1 has a porous layer (A) having a thickness (“L”) of 40 μm, a coating weight/areal weight (“W”) of 20 m2/g, and thus an “infiltration index” (L/W) of 2.00.
The claimed infiltration range (L/W) of 1.10 to 6.00 is thus anticipated by the value of 2.00, and the claimed thickness range of 10 to 100 μm is anticipated by the value of 40 μm given the Courts have held:
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). See MPEP 2131.03.

Accordingly, the above argument is not persuasive, and the rejection is maintained.  


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA J BARROW/Primary Examiner, Art Unit 1729